- BB&T Exhibit 99.1 March 3, 2010 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Senior Vice President Investor Relations Corporate Communications (336) 733-3058 733-1478 BB&T Corporation CEO to speak March 10 at Citi Financial Services Conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chairman and Chief Executive Officer Kelly King is scheduled to present at the Citi Financial Services Conference in New York City on March 10 from 11:15 a.m. to 12 p.m. EST. A live audio webcast of Kings presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. At Dec. 31, Winston-Salem, N.C.-based BB&T Corporation (NYSE: BBT) had $165.8 billion in assets and operated more than 1,800 financial centers in 12 states and Washington, D.C. More information about the company is available at www.BBT.com . ###
